Denied; and Opinion Filed May 12, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00579-CV

 IN RE JOHN WILLIAM THIELMIER AND CHRISTINE LEA THIELMIER, Relators

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-549332014

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                    Opinion by Justice Lang
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to grant their motion to dismiss. Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.    In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). We conclude relators have failed to establish a right to relief.

       We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




150579F.P05
                                                    / Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE